Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the amount of torque" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent 8,494,729) in view of Joyce et al (US Patent Publication 2007/0265756).
Regarding claim 1, Li discloses a network of sensorized components for a driveline, comprising: (abstract)
a [wheel rotational sensor] in communication with a communication bus; (fig 1; C3 L45-47, 58-60; C4 L11-13)
a transmission speed sensor in communication with the communication bus; and (fig 1; C3 L43-44; C4 L11-13)
a controller in communication with at least one of the [wheel rotation sensor] and the transmission speed sensor through the communication bus, wherein the controller facilitates determining at least one of: (C3 L67-C4 L4)
an amount of torque applied to at least one wheel forming a portion of the driveline, (C8 L63-67; C9 L22-29)
a status of a portion of the driveline using signal analysis. (C8 L63-67; C9 L22-29)

Li discloses that “The first and second rotational sensors 39, 42 are preferably positioned adjacent to corresponding first and second wheels 22, 23.” (C3 L58-60) but appears to be silent as to a sensorized wheel hub.

Joyce however teaches a sensorized wheel hub. (¶28, claim 5)



Regarding claim 2, Li further discloses wherein the controller facilitates determining the amount of torque applied to at least one wheel forming a portion of the driveline after analyzing information collected from the [wheel rotational sensor] and the transmission speed sensor and comparing the information collected to a learned model. (C8 L63-67; C9 L22-29)

Li discloses that “The first and second rotational sensors 39, 42 are preferably positioned adjacent to corresponding first and second wheels 22, 23.” (C3 L58-60) but appears to be silent as to a sensorized wheel hub.

Joyce however teaches a sensorized wheel hub. (¶28, claim 5)

Claims 3-6 are automatically rejected as being directed towards non-elected species based on claim construction due to the alternative language of claim 1, or alternatively as outlined below.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce as applied to claim 1 above, and further in view of Pruitt et al (US Patent Publication 2008/0125286).
Regarding claim 3, Pruitt teaches wherein the controller facilitates determining the estimated efficiency of a transmission of the driveline by comparing the amount of torque applied to at least one wheel forming a portion of the driveline and an amount of power delivered by an engine. (¶13)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the controller facilitates determining the estimated efficiency of a transmission of the driveline by comparing the amount of torque applied to at least one wheel forming a portion of the driveline and an amount of power delivered by an engine as taught by Pruitt because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce as applied to claim 1 above, and further in view of Yu (US Patent 9,218,695).
Regarding claim 4, Yu teaches wherein the controller facilitates determining an operational status of the sensorized wheel hub by comparing information from a wheel 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the controller facilitates determining an operational status of the sensorized wheel hub by comparing information from a wheel speed sensor of a first wheel to an amount of power delivered to a second wheel as taught by Yu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, Yu teaches wherein the controller facilitates determining an operational status of the transmission speed sensor by comparing information from the transmission speed sensor to information from a wheel speed sensor located on a drive axle of the driveline. (C2 L1-21; C4 L65-67)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the controller facilitates determining an operational status of the transmission speed sensor by comparing information from the transmission speed sensor to information from a wheel speed sensor located on a drive axle of the driveline as taught by Yu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce as applied to claim 1 above, and further in view of Endres et al (US Patent Publication 2016/0231141).
Regarding claim 6, Endres teaches wherein the controller facilitates determining an efficiency of the driveline based on an efficiency deterioration model of the driveline and a periodic maintenance of the driveline. (¶15)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the controller facilitates determining an efficiency of the driveline based on an efficiency deterioration model of the driveline and a periodic maintenance of the driveline as taught by Endres because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Endres teaches wherein the controller facilitates determining a status of a portion of the driveline using signal analysis and identification of anomalous patterns indicative of a damaged component of the driveline. (¶15)
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the controller facilitates determining a status of a portion of the driveline using signal analysis and identification of anomalous patterns indicative of a damaged component of the driveline as taught by Endres because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent 8,494,729) in view of Joyce et al (US Patent Publication 2007/0265756) in further view of Yu (US Patent 9,218,695).
Regarding claim 8, Li discloses a method of utilizing a network of sensorized components to analyze a driveline, comprising the steps of: (abstract)
providing a [wheel rotation sensor] in communication with a communication bus; (fig 1; C3 L45-47, 58-60; C4 L11-13)
providing a transmission speed sensor in communication with the communication bus; (fig 1; C3 L43-44; C4 L11-13)
providing a controller in communication with the [wheel rotation sensor] and the transmission speed sensor through the communication bus; collecting information from the [wheel rotation sensor] and the transmission speed sensor; fusing the collected information using the controller to reconstruct a current operational state of the driveline; 
wherein in the event that the driveline is free from undesired disturbances an estimation of the driveline torque is performed. (C8 L63-67; C9 L22-29)

Li discloses that “The first and second rotational sensors 39, 42 are preferably positioned adjacent to corresponding first and second wheels 22, 23.” (C3 L58-60) but appears to be silent as to a sensorized wheel hub, and determining if the current operational state of the driveline is free from undesired disturbances.

Joyce however teaches a sensorized wheel hub. (¶28, claim 5)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with a sensorized wheel hub as taught by Joyce because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Yu however teaches determining if the current operational state of the driveline is free from undesired disturbances. (C2 L1-21)



Regarding claim 10, Yu teaches wherein the step of determining an operational status of the sensorized wheel hub by comparing information from a wheel speed sensor of a first wheel to an amount of power delivered to a second wheel. (C2 L1-21; C4 L65-67)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the step of determining an operational status of the sensorized wheel hub by comparing information from a wheel speed sensor of a first wheel to an amount of power delivered to a second wheel as taught by Yu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 11, Yu teaches wherein the step of determining an operational status of the transmission speed sensor by comparing information from the transmission speed sensor to information from a wheel speed sensor located on a drive axle of the driveline. (C2 L1-21; C4 L65-67)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the step of determining an operational status of the transmission speed sensor by comparing information from the transmission speed sensor to information from a wheel speed sensor located on a drive axle of the driveline as taught by Yu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce in further view of Yuas applied to claim 8 above, and further in view of Pruitt et al (US Patent Publication 2008/0125286).
Regarding claim 9, Pruitt teaches wherein the step of determining the estimated efficiency of a transmission of the driveline by comparing the amount of torque applied to at least one wheel forming a portion of the driveline and an amount of power delivered by an engine. (¶13)

.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce in further view of Yu as applied to claim 8 above, and further in view of Endres et al (US Patent Publication 2016/0231141).
Regarding claim 12, Endres teaches wherein the step of determining a decreased efficiency of the driveline based on an efficiency deterioration model of the driveline and a periodic maintenance of the driveline. (¶15)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the step of determining a decreased efficiency of the driveline based on an efficiency deterioration model of the driveline and a periodic maintenance of the driveline as taught by Endres because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other 

Regarding claim 13, Endres teaches wherein the step of determining a status of a portion of the driveline using signal analysis and identification of anomalous patterns indicative of a damaged component of the driveline. (¶15)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with wherein the step of determining a status of a portion of the driveline using signal analysis and identification of anomalous patterns indicative of a damaged component of the driveline as taught by Endres because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Patent 8,494,729) in view of Joyce et al (US Patent Publication 2007/0265756).
Regarding claim 14, Li discloses a method of utilizing a network of sensorized components to analyze a driveline, comprising the steps of: (abstract)
providing a communication bus; providing a [wheel rotational sensor] in communication with the communication bus; (fig 1; C3 L45-47, 58-60; C4 L11-13)

providing a controller in communication with at least one of the [wheel rotation sensor] and the transmission speed sensor; collecting information from at least one of the [wheel rotation sensor] and the transmission speed sensor; and (C3 L67-C4 L4)
processing the information from at least one of the [wheel rotation sensor] and the transmission speed sensor using the controller to determine an operational state of the driveline. (C8 L63-67; C9 L22-29)

Li discloses that “The first and second rotational sensors 39, 42 are preferably positioned adjacent to corresponding first and second wheels 22, 23.” (C3 L58-60) but appears to be silent as to a sensorized wheel hub.

Joyce however teaches a sensorized wheel hub. (¶28, claim 5)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with a sensorized wheel hub as taught by Joyce because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Joyce as applied to claim 14 above, and further in view of Yu (US Patent 9,218,695).
Regarding claim 15, Yu teaches the step of determining whether the operational state of the driveline includes at least one disturbance. (C2 L1-21)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Li with step of determining whether the operational state of the driveline includes at least one disturbance as taught by Yu because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 16, Li futher discloses the step of estimating a driveline torque based upon the operational state of the driveline. (C8 L63-67; C9 L22-29)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669